Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 1 of 28

                 2019-84244 / Court: 234




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 2 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 3 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 4 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 5 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 6 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 7 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 8 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 9 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 10 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 11 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 12 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 13 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 14 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 15 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 16 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 17 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 18 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 19 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 20 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 21 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 22 of 28

                 2019-84244 / Court: 234




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 23 of 28




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 24 of 28




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 25 of 28                                                                        12/3/2019 2:37 PM
..•....      ~'"                                                                                                    Marilyn Burgess - District Clerk Harris County
             .. COPY OF PUW>tNG PROVIDED BY PlIO                                                                                         Envelope No. 38933652
                                                                                                                                                By: bradley darnell
                                                                                                                                        Filed: 12/3/2019 2:37 PM

                                                           CAUSE NO.     2019'84244

                                                           RECEIPT NO.                            0.00            CIV
                                                                  **********                             TR if 73699430
          PLAINTIFF: CATHEY, JOHN                                                             In The   234th
                  vs.                                                                         Judicial District Court
          DEFENDANT: ASI LLOYDS                                                               of Harris County, Texas
                                                                                              234TH DISTRICT COURT
                                                                                              Houston, TX
                                                               CITATION




                                                                                                        k
          THE STATE OF TEXAS




                                                                                                     ler
          County of Harris




                                                                                                  tC
          TO: ASI LLOYDS THROUGH ITS REGISTERED AGENT CORPORATE CREATIONS ~~TWORK




                                                                                              ric
              INC
              5444 WESTHEIMER RD SUITE 1000    HOUSTON TX 77056




                                                                                           ist
              Attached is a copy of PLAINTIFFS ORIGINAL PETITION JURY DEMAND AND REOUEST FOR DISCLOSURE




                                                                                        sD
          This instrurr~nt was filed on the 22nd day of November, 2019, in the above cited cause number
          and court. The instrument attached describes the claim against you.
               YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a




                                                                                   es
          written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
          next following the expiratlon of 20 days after you were served this citation and petition,




                                                                               rg
          a default judgment may be taken against you.
          TO OFFICER SERVING:
                                                                          Bu
                This cltation was issued on 22nd day of November, 2019, under my hand and
          seal of said Court.
                                                                        n
                                                    h.(oftiA~~
                                                   tcr~i:i~~~\            <fY\~~""'"
                                                                 ily

          Tssued at request 9f:                                           MARILYN BURGESS, District Clerk
          WILSON, CHAD TROY                        I;: f    \ ~i          Harris   County,    Texas
                                                              ar


          455 EAST MEDICAL CENTER BLVD             \0 ",         i ~i  201 Caroline, Houston, Texas 77002
          SUITE 555                                 '\{~17'~~j         (P.O. Box 4651, Houston, Texas 77210)
                                                           M



          WEBSTER, TX 77598
          Tel: (832) 415-1432                         ~           Generated By: WI~LEYr TAHJ MESHAE 1S1//11387415
          Bar No.: 24079587
                                                     of




                                                    OFFICER/AUTHORIZED PERSON RETURN
                                                   e




          Came to hand at    /J!:ffl._   o'clock   1.M.,    on the      .!lJ~ay    of   ~                            , .24'1.
                                               ffic




          Executed at (address)          ,flIlff ;I.lflklYlik tmJd .futJi /qJIl ~                 1i '1'1~                   in
                   k
                                 yO




                                           County at 1!/i;o'c1oCk 1.M., on the               :2'f}1;dayof     ~                    r

          :!:P1!f_,   by deUvering       to   MI t!PfAt ~     M@r~~:q~rson,                                                    a
                               op




           true copy of this Citation together with the accompanying __'                     copy(ies) of the Petltion
                            C




           attached thereto and I endorsed on said copy of the Citatlon t~~~~::AOf delivery.
           To certify which I affix my hand officially this ~     day of ~~                  , ~.
                        ial




           FEE:    $'-lS_                                                          Aw~
                      fic




                                                                                   of   ~~~~~~~~~                 county, Texas
                   of




           \~.Mtt!ua~: ltf ()tbl-
          Un




                                                                          By
                                                                                               I'.p@pnty




                                                                                                 ar ,,~
           return.

           SWORN TO AND SUBSCRIBED BEFORE ME, on this            2_       day of ~


                                                                               C!iC~A~)-\
                                                                699430·
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 26 of 28




       I, V.e~onica C. VaIega, pe                 ctor of Corporate Creations Network
Inc. and United Agent.Gr.oup c, here authorize Regas, and all of Its start
'induding but not limited to L· . Ii C:t.uz, I' .nny Rivera and Sandra Zboyan, to accept
and mail all documents, inCludi ny a an court documents served or delivered
by the t;outt) private server, she co ler, or otherwise on b~half of me and my




                                                                        k
companies. This authoritati9n Includes signing on behalf of myself: Corporate




                                                                     ler
CI'¢ations Network Inc, or United Agent Group Inc. to accept all mail and documents"




                                                                  tC
including court documents served or delfvered by the court, private server, sheriff,
ccurier, or otherwise to 5444 Westheimer #1000, Houston; TX 77056 .




                                                              ric
                                                           ist
                                                        sD
                                                     es
                 .




                                                  rg
Veronica -,; mega
Operations Dlrector
Corporate Creations Network Inc.
                                              Bu
                                            n
United Agent Group Inc.
                                         ily
                                      ar
                                    M
                                of




STATE OF' FLORIDA
                             e




couNtY OF PALM BEACH
                         ffic




The foregoing instrument was acknowledged before me this 1st day of July, 2.o19.by
                       yO




the. above named si~atory, Wl,lJ) is personally known to me or who produced a      .
drivers Iteense or passport as iden\:incafion and who did take an oath.
                     op
              C
           ial
        fic
     of
  Un




Stamp of Notary Public
                                                                                           I
                                                                                           I
Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 27 of 28                              12/4/2019 4:19 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 38979459
                                                                                                      By: bradley darnell
                                                                                              Filed: 12/4/2019 4:19 PM




                                                         k
                                                      ler
                                                   tC
                                                 ric
                                               ist
                                            D
                                          ss
                                        ge
                                      ur
                                  nB
                                ily
                              ar
                           fM
                        eo
                     ffic
                 yO
               op
            C
        icial
     off
   Un
             Case 4:19-cv-04974 Document 1-8 Filed on 12/23/19 in TXSD Page 28 of 28
                                     Harris County Docket Sheet


2019-84244
COURT: 234th
FILED DATE: 11/22/2019
CASE TYPE: Debt/Contract - Consumer/DTPA

                                     CATHEY, JOHN




                                                                                k
                                  Attorney: WILSON, CHAD TROY




                                                                             ler
                                              vs.




                                                                          tC
                                       ASI LLOYDS




                                                                      ric
                                                                   ist
                                      Docket Sheet Entries




                                                                sD
         Date         Comment




                                                                es
                                                           rg
                                                       Bu
                                                     n
                                                 ily
                                               ar
                                           M
                                        of
                                     e
                                  ffic
                               yO
                            op
                         C
                       ial
                    fic
                  of
                Un




2019-84244                                                                               Page 1 of 1

234                                                                           12/19/2019 10:34:18 AM
